Case 19-12337
     20-01022 Doc 122-21
                  3-21 Filed
                          Filed
                              04/13/20
                                04/01/20
                                       Entered
                                         Entered04/13/20
                                                  04/01/20
                                                         14:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          15.15.
                                                                              Email
                                                                                 Email
                                                                                    Page
                                                                                       Page
                                                                                          1
                                         1ofof22
Case 19-12337
     20-01022 Doc 122-21
                  3-21 Filed
                          Filed
                              04/13/20
                                04/01/20
                                       Entered
                                         Entered04/13/20
                                                  04/01/20
                                                         14:49:12
                                                           15:07:33
                                                                  Exhibit
                                                                    Exhibit
                                                                          15.15.
                                                                              Email
                                                                                 Email
                                                                                    Page
                                                                                       Page
                                                                                          2
                                         2ofof22
